     Case: 1:20-cv-00946 Document #: 43 Filed: 05/15/20 Page 1 of 1 PageID #:2864




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

VOLKSWAGEN GROUP OF AMERICA,
INC.,                                                Case No. 20-cv-00946
               Plaintiff,                            Judge Charles P. Kocoras
v.
                                                     Magistrate Judge Sidney I. Schenkier
AHOUR STORE, et al.,
               Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Volkswagen

Group of America, Inc. (“Plaintiff”) hereby dismisses this action with prejudice as to the following

Defendant:

               Defendant Name                                           Line No.
              Chunling Accessories                                         91

Dated this 15th day of May 2020.              Respectfully submitted,


                                              /s/ Allyson Martin____________
                                              Amy C. Ziegler
                                              Justin R. Gaudio
                                              Allyson Martin
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080 / 312.360.9315 (facsimile)
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              amartin@gbc.law

                                              Counsel for Plaintiff Volkswagen Group of
                                              America, Inc.




                                                 1
